Sanders, Chief Judge
(concurring):
I have carefully considered the fine opinions of both Judge Cureton and Judge Goolsby and have at last decided to concur in the result reached by Judge Cureton, although for somewhat different reasons (or at least for less elaborately stated reasons).
I reach this result based on two fundamental principles which must be taken into account in deciding a motion for summary judgment. The first principle is that summary judgment should not be granted unless both the material *303facts and the inferences which can be drawn from those facts are undisputed, and the second is that summary judgment is inappropriate where further injury into the facts is desirable. Shea by Reynolds v. State Department of Mental Retardation, 279 S. C. 604, 310 S. E. (2d) 819 (Ct. App. 1983), overruled on other grounds, McCall v. Batson, 285 S. C. 243, 329 S. E. (2d) 741 (1985).
The guest in the room adjoining the room in which Ms. Daniel was raped testified that she heard bloody screams coming from the room off and on for hours. Ms. Daniel said in her affidavit that the rape occurred over five or six hours, ending around 3 or 4 a.m. The night auditor for the hotel testified that he patrolled the premises at approximately 1:10 a.m.
It seems to me that a jury could reasonably infer from this evidence that the night auditor actually heard the screams of Ms. Daniel and chose to ignore them. After all, if the guest in the adjoining room could hear her screams through the door separating the two rooms, it would seem reasonable to infer that the night auditor could have heard the screams through the outside door to the room in which the rape was taking place. Of course, it might very well be that for some reason he could not have heard the screams, but it would seem to me that at least further inquiry into these facts is desirable. While it is true that he denies hearing the screams, a jury might not necessarily believe his testimony in the face of circumstantial evidence to the contrary.
When the case is viewed from this perpective, the issues of whether the hotel breached a duty owed Ms. Daniel and whether her injury was reasonably foreseeable become substantially less difficult. It would seem to me that once the night auditor heard the screams of Ms. Daniel he would have the duty to at least telephone the police.3 It would also *304seem that once he heard bier screams he could easily have foreseen that she would suffer injury or further injury if he did not act in some way to assist her.
For these reasons, I would reverse the order granting summary judgment for the hotel and remand the case for further proceedings.

 In deference to the opinion of Judge Goolsby, I will concede that the existence of this duty can only be determined by means of a certain tautology: its presence must be assumed before it can be found. However, it does not seem to me that the ordinary requirements of, human behavior are unduly strained by saying that a hotel keeper should call the police when he knows a woman in one of his rooms is being raped. (The careful reader will note that this is the only duty I have found, or found it necessary to find, in concurring in the opinion of Judge Cureton.)